Citation Nr: 0807005	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-03 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for gout, knees and 
ankles.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In October 2004, the RO held that service connection was 
warranted for a left knee chondromalacia and rated it 
noncompensably disabling.  By means of a January 2006 rating 
decision, the RO held that an initial rating of 10 percent 
was warranted for the veteran's left knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the veteran's representative requested that a 
Travel Board hearing be scheduled.  Therefore, this matter 
must be remanded so that the requested hearing may be 
scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a personal 
hearing before the Board to be held at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



